Title: To Alexander Hamilton from William Ellery, 30 December 1793
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] December 30, 1793. “The Schooner Hannah is condemned. The Evidence was so strong against her, and the Vessel is of so little value that the Owners did not think proper to put in claim.… I shall pursue the Capt. & Mate with writs, continue my endeavours to find out the vessel, which received the Rum out of the Schooner, and who were employed in that business; and do every thing in my power by detection to break up the infamous practice carried on by the Company of Bourne & Wardwell of Bristol. The condemnation of the Brig Enterprize seized at N york for running goods while they were part owners of her would give them a considerable check. There is no doubt but that goods were run out of that Vessel to the value of four hundred dollars and upwards; but the proof of it, as in such cases, will almost always be attended with difficulty. In my letter to you of the 26th. of August last, I gave you a history of this transaction. On the 11th of Nove. I wrote a letter to Col. Lamb urging him to send me a copy of the Libel and claim in order that evidences might be taken which might be legally used on the trial of the Enterprize.… On the 9th of this month I repeated my request that he would send me a copy of the libel, and a copy of the claim, adding that the District Judge had informed me that it was absolutely necessy. that the Parties to the suit should be known, in order that deposits. should be taken so as to be legally used at the trial, informed him that Wm. Barker had been tampered with, had secreted himself or absconded.… I since wrote to him on the 16th of this month … but no answer has been obtained from him.…”
